Gray, C. J.
The clause in the recent bankrupt act, exempting from the effect of a discharge in bankruptcy “ debts created while acting in any fiduciary character,” is in substance and effect a reenactment of the clause in the bankrupt act of 1841, which allowed a like exemption to debts created “ as executor, administrator, guardian or trustee, or while acting in any other fiduciary capacity; ” and includes only technical trusts, and not trusts implied by law from contracts of agency or bailment, U. S. Sts. August 19, 1841, § 1; March 2, 1867, § 33. U. S. Rev. Sts. § 5117. Chapman v. Forsyth, 2 How. 202, 208. Hayman v. Pond, 7 Met. 328. Wolcott v. Hodge, 15 Gray, 547. Cronan v. Cotting, 104 Mass. 245. Grover & Baker Sewing Machine Co. v. Clinton, 5 Bissell, 324. Owsley v. Cobin, 2 Hughes, 433. Neal v. Clark, 95 U. S. 704, 708. In re Smith, 18 Bankr. Reg. 24. Hennequin v. Clews, 19 Albany Law Journal, 477.
The money sued for in this case was not received by the defendant as administrator, not even as attorney at law, but as attorney in fact under the powers executed to him by the plaintiff.

Exceptions overruled.